Response to Arguments
	Applicant’s arguments filed 13 June 2022 are not persuasive and thus do not place the application in prima facie condition for allowance.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, Applicant Admitted Prior Art was relied upon only to teach the obviousness of replacing a threaded-type connector with a pinch-type.  It does not follow that replacing the threaded connector of the base reference of Yokoi with a pinch-type connector would necessarily result in a change in the dust cover (140) of Yokoi.  As can be seen in Fig. 2 of Yokoi, the connector (111) and the dust cover (140) are independent of one another and thus changing one would not necessitate a change in the other.  Further, Applicant has asserted on page 8 of the response filed 13 June 2022 that “both of the examples have equal possibilities to be considered to modify Yokoi '616 for one skilled in the art as long as the purpose of easily connecting the ball joint to a separate component”, thus further admitting the obviousness of interchangeability of one known connector arrangement for the other.  Further, Examiner notes that, inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982) [discussed in MPEP 2144.06].
Applicant has further argued that “one skilled in the art would not be properly motivated to modify the shape of the dust cover 140 of Yokoi” (see page 8 of the response).  In response, Examiner notes that this argument is not commensurate in scope with the rejection.  In the rejection, Applicant Admitted Prior Art is not relied upon to tach the shape of the dust cover.  Rather, the dust cover of Yokoi already has the shape claimed.  Thus no modification in the shape of the dust cover is required.  In response to Applicant’s assertion that Yokoi is “silent as to the shape of the seal portion of the dust cover 140”, Examiner notes that Fig. 2 of Yokoi clearly shows the shape, as claimed, and thus it is not silent since it is disclosed in the figures. 
For at least these reasons, Applicant’s arguments are not persuasive and the prior art rejections have not been overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678